Citation Nr: 1626567	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for ischemic heart disease, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran indicated on his November 2012 substantive appeal that he wished to have a hearing before a Veterans Law Judge, but he later cancelled such request in a September 2014 letter from his attorney.

However, the Veteran unfortunately died in September 2015.  Because his death occurred prior to the promulgation of a Board decision on his service connection claim for ischemic heart disease, his appeal was dismissed in a September 2015 Board decision.  

In this case, the appellant is the Veteran's surviving spouse who has been substituted as claimant in this appeal, as will be discussed in further detail below.

In October 2015, the appellant filed a service connection claim for the cause of the Veteran's death.  In June 2016, VA received the appellant's application for burial benefits.  These claims appear to still be pending.  The Board does not have jurisdiction of these issues, and they are REFERRED to the Agency of Original Jurisdiction for the appropriate development.


FINDINGS OF FACT

1.  The Veteran perfected an appeal of a June 2011 rating decision that denied service connection for ischemic heart disease; however, prior to promulgation of a Board decision, he unfortunately died and his appeal was dismissed.

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

3.  Resolving all doubt in his favor, the Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty where he was exposed to herbicides.

4.  During the appeal period, the Veteran had been diagnosed with ischemic heart disease to a compensable degree, which is presumed to be due to exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

 2.  The criteria are met to establish service connection for ischemic heart disease.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for ischemic heart disease herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II.  Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

The record in this case reflects that the Veteran perfected a timely appeal of the June 2011 rating decision that denied service connection for ischemic heart disease.  
Upon his death however in September 2015, his attorney advised VA that his surviving spouse requested to be substituted as claimant in the case.  Because of the Veteran's death, his appeal was dismissed in a September 2015 Board decision.  The RO subsequently substituted the appellant as claimant in accordance with the provisions of 38 U.S.C.A. § 5121A.  

In summary, the Veteran died in September 2015, prior to the promulgation of a Board decision.  The appellant filed a motion for substitution within one year of the Veteran's death, and the RO granted such motion.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  Accordingly, the appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A. 


III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. §3.303(b) applies only to chronic diseases listed in 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013). 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain diseases, to include as relevant here, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The enumerated diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Additionally, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the appellant does not contend, and the evidence does not otherwise show, that the Veteran had qualifying service in the Republic of Vietnam.

The Department of Defense (DoD) has also confirmed to VA that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the DoD, there was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6)  that reads as follows:  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R.  § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2015).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A.  § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Analysis

The appellant asserts that the Veteran developed ischemic heart disease as a result of exposure to herbicides during service in Korea.  She contends that his military occupational duties caused him to be "in or near" the DMZ in Korea, thereby warranting service connection on a presumptive basis.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).

The Veteran's service personnel records show that he was stationed at Camp Pililaau in Ubijonbu, Korea from October 29, 1970, to August 17, 1971.  During such service, he was attached to the 51st Signal Battalion (C) A Company and his military occupational specialty (MOS) was a telephone switchboard operator.  

In support of the claim, the appellant submitted various pieces of evidence.  As background information, the Veteran's unit, the 51st Signal Battalion (C) A Company, authored an excerpt titled "A Company Tigers," which indicates that after the Korean War, it was assigned to I Corps where its mission was the maintenance of I Corps (Group) Communications.  For example, missions of the 51st Signal Battalion (C) A Company in 1968 and 1969 were to provide signal communications at all echelons of the I Corps Group Headquarters and install and maintain the lead-covered cable connecting the Joint Duty Office on the Demilitarized Line to the Joint Security Area south of the DMZ, as relevant here.  See Annual Historical Summaries for the 1968 and 1969 calendar years prepared by the Headquarters of the 51st Signal Battalion Corp.  Moreover, a 1970 organizational chart shows that the 51st Signal Battalion (C) A Company served directly under the I Corps (Group) operational control.  This chart also shows that the 2nd and 7th US Infantry Divisions, units that are listed by the DoD as stationed along the DMZ during the applicable time period, also served under the direct operational control of the I Corps (Group).  

The I Corps (Group), according to its Operation Report For the Period Ending 30 April 1970, noted that one of its Significant Activities" was to support the Republic of Korea by maintaining a heavy operational commitment forces along the DMZ.  

The 2nd US Infantry Division (under the control of I Corps) issued an Operation Report for the period ending October 31, 1970.  On this report, its Signal Activities included the completion of extending the spiral cable links of the DMZ underground cable system from points along Barrier Road to the Guard Posts (GPs) to provide a distribution system for Dial Exchanges and telephone circuits to interconnect GPs with adjacent GPs, GPs with Battalion TOC's, and GP's with Barrier Gates.

On July 1, 1971, the US Army I Corps (Group) officially became the I Corps Group (Republic of Korea/US).  The 51st Signal Battalion and the ROKA 107th Signal Battalion provided combined communications support for the I Corps Group.  See March 1973 Annual History Supplement issued by the Department of Army.

The appellant also submitted a copy of a document titled, "Central Switchboard Operator (MOS 72C)," which indicates that duties of MOS 72C were to set up, operate, and inspect telephone switchboard equipment.  It also notes that the 72C worked under combat conditions.  Other duties included checking and cleaning telephone switchboard equipment; helping to install wire and cable going to the switchboard equipment; and driving trucks with attached trailers.  

The record also contains a copy of an email dated in 2008 that appears to be readily available on the internet.  This email was authored by a service member who was stationed at Camp Red Cloud in Ubijonbu in 1968 and 1969, so prior to the Veteran's service entrance.  As relevant here however, he noted that his camp was located at the 38th Parallel area of the DMZ; he recalled that his station area and his patrol area were brown and lacked life; and indicated that the entire Ubijonbu Valley had been sprayed and northward to include the DMZ. See Korean DMZ Agent Orange Information Center Email written by N.E.B. in May 2008.

On review of all evidence, the Board finds, with resolution of all doubt in favor of the appellant, that service connection for ischemic heart disease is warranted.

There is evidence of a current disability, as the Veteran had been diagnosed with ischemic heart disease during the appeal period.  See e.g., December 2010 VA examination report; East Orange VAMC Treatment records and Active Problem Lists.  

In addition, the Veteran's service personnel records establish that he served in Korea during the applicable time period required to establish presumptive service connection under 38 C.F.R.  § 3.307(a)(6)(iv).  

The Board recognizes that the Veteran's unit, 51st Signal Battalion (C) A Company, is not among those listed by the DoD as stationed along the DMZ during the applicable time period.  Development was conducted in this case through the Defense Personnel Records Information Retrieval System (DPRIS) in order to ascertain whether the official records could establish the Veteran's presence in the vicinity of the Korean DMZ and was exposed to herbicides.  In a 2011 response, DPRIS indicated the Veteran's base camp - Camp Pililaau in Ubijonbu, Korea was located approximately 21 miles from the DMZ, but also noted that there was no mention of any specific duties performed by unit members along the DMZ.  

Nevertheless, the Board finds that the Veteran's MOS duties likely placed him "in or near" the Korean DMZ based on the following probative evidence:  (1) the proximity of the Veteran's unit to the DMZ; 2) his MOS as telephone switchboard operator and the fact that his duties likely took him away from his base camp; 3) his unit's mission to provide communication support to the I Corps Group; (4) the 2nd Infantry Division's report of the presence of communications support along the DMZ immediately prior to the Veteran's deployment to Korea; (5) his unit's continued support of I Corps upon his arrival in Korea; (6) the competent and credible lay statements supporting the claim, and (7) the lack of evidence provided by the DoD contradicting the appellant's claim.  

Indeed, the evidence clearly shows that immediately prior to the Veteran's service in Korea, his unit supported the signal missions of the I Corps Group, and that I Corps not only directly controlled his unit, but also the 2nd and 7th Infantry Divisions which are units recognized by the DoD as stationed along the DMZ during the applicable time period.  The 2nd Infantry Division specifically described communication support along the DMZ for the period ending October 30, 1970.  Although the Veteran's service in Korea did not begin until October 29, 1970, the record shows that his unit continued to provide communication support to I Corps upon his arrival, which likely brought him in or near the DMZ.  At the very least, the evidence is in relative equipoise.  The Board therefore resolves doubt in favor of the appellant by concluding that the Veteran served "in or near" the Korean DMZ during the applicable time period.  He is accordingly presumed to have been exposed to herbicides during his service in Korea. 
 
In addition, as determined above, there is evidence of a current disability, diagnosed as ischemic heart disease.  The Board notes further that the Veteran's ischemic heart disease was manifest to a degree of at least 10 percent or more during the appeal period.  38 C.F.R. § 3.307(a)(6)(ii).  Indeed, his cardiac disability was productive of a workload of only 1-3 METs (metabolic equivalents) during a December 2010 VA heart examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  

As the Veteran had been diagnosed with ischemic heart disease to at least a compensable degree during the appeal period and the Board has determined that his MOS duties brought him "in or near" the Korean DMZ during the applicable time period, the Board concludes that the Veteran's ischemic heart disease was a result of exposure to herbicides during such service.  Therefore, the appellant's claim of entitlement to service connection for ischemic heart disease, based on substitution of the claimant, is warranted on a presumptive basis.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).


ORDER

Entitlement to service connection for ischemic heart disease, based upon substitution of the appellant as the claimant, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


